         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 VANCE KNIFFIN, individually and on               :
 behalf of all others similarly situated,         :
                                                  :
                       Plaintiff,                 :          19cv678
                                                  :
                -against-                         :
                                                  :
 MICRON TECHNOLOGY, INC., et al.,                 :
                                                  :
                       Defendants.                :
                                                  :
                                                  :
 KJELL ROJVALL, individually and on               :
 behalf of all others similarly situated,         :
                                                  :
                       Plaintiff,                 :          19cv990
                                                  :
                -against-                         :
                                                  :
 MICRON TECHNOLOGY, INC., et al.,                 :
                                                  :
                       Defendants.                :
                                                  :
                                                  :
 DAVIN M. POKOIK, individually and on             :
 behalf of all others similarly situated,         :
                                                  :
                       Plaintiff,                 :          19cv2136
                                                  :
                -against-                         :          MEMORANDUM & ORDER
                                                  :
 MICRON TECHNOLOGY, INC., et al.,                 :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

              Various plaintiffs in three federal securities class actions against Micron

Technology, Inc. (“Micron”) and its officers (the “Individual Defendants”) move to consolidate
         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 2 of 9



the actions and for appointment as lead plaintiff and lead counsel under the Private Securities

Litigation Reform Act of 1995 (“PSLRA”). Following publication of the required notice, nine

separate parties filed motions. Three presumptive plaintiffs remain: (1) Novriyanto Lius and

Thomas Fish (the “Lius/Fish Group”), represented by Glancy Prongay & Murray LLP; (2) Dhiru

Patel, Cetin Kayaer, and Alexandru Vintu (the “Micron Investor Group”), represented by Levi &

Korsinsky, LLP; and (3) James Ferraro and the Ferraro Family Foundation, Inc. (the “Ferraro

Group”), represented by the Rosen Law Firm. For the reasons that follow, the actions are

consolidated, Thomas Fish is appointed lead plaintiff, and Glancy Prongay & Murray LLP is

appointed lead counsel.

I.     Consolidation

               “Under the PSLRA, a court must decide whether to consolidate related actions

prior to selecting a lead plaintiff.” Phuong Ho v. NQ Mobile, Inc., 2014 WL 1389636, at *1

(S.D.N.Y. Apr. 9, 2014) (quoting 15 U.S.C. § 78u-4(a)(3)(B)(ii)). All movants endorse

consolidation. The complaints make identical claims arising from the same alleged pattern of

conduct—namely, that Micron and the Individual Defendants made false and misleading

statements by failing to disclose that they were engaged in a price-fixing conspiracy with

competitors. Minor differences in defendants and class periods “do not render consolidation

inappropriate [where] the cases present sufficient common questions of fact and law, and the

differences do not outweigh the interests of judicial economy served by consolidation.” Kaplan

v. Gelfond, 240 F.R.D. 88, 91 (S.D.N.Y. 2007). Accordingly, these actions are consolidated.

II.    Appointment of Lead Plaintiff

       A. Legal Standard

               “The PSLRA requires courts to ‘appoint the most adequate plaintiff as lead



                                                2
         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 3 of 9



plaintiff for the consolidated actions’ as soon as practicable after consolidation.” Lu v. Jumei

Int’l Holding Ltd., 2015 WL 4104570, at *1 (S.D.N.Y. June 22, 2015) (quoting 15 U.S.C. § 78u-

4(a)(3)(B)(iii)). “The PSLRA creates a rebuttable presumption that the lead plaintiff should be

the plaintiff who (a) has either filed a complaint or moved for lead plaintiff status; (b) has the

largest financial interest in the relief sought; and (c) otherwise satisfies the typicality and

adequacy requirements of [Federal Rule of Civil Procedure 23].” Phuong Ho, 2014 WL

1389636, at *1 (citation omitted).

        B. Disaggregation of the Unrelated Investor Groups

                The PSLRA provides that a “group of persons” may be appointed lead plaintiff.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I). “The majority of courts, including those in this District, . . .

permit[] unrelated investors to join together as a group seeking lead-plaintiff status on a case-by-

case basis, if such a grouping would best serve the class.” Varghese v. China Shenghuo Pharm.

Holdings, Inc., 589 F. Supp. 2d 388, 392 (S.D.N.Y. 2008). However, a court must consider one

“overarching concern”—“whether the related members of the group can function cohesively and

effectively manage the litigation apart from their lawyers.” Nakamura v. BRF S.A., 2018 WL

3217412, at *3 (S.D.N.Y. July 2, 2018) (citation and quotation marks omitted).

        Accordingly, a proposed group must proffer an evidentiary showing that unrelated
        members of a group will be able to function cohesively and to effectively manage
        the litigation apart from their lawyers before its members will be designated as
        presumptive lead plaintiffs. Factors that courts have considered when evaluating
        whether a group’s members will function cohesively and separately from their
        lawyers include evidence of: (1) the existence of a pre-litigation relationship
        between group members; (2) involvement of the group members in the litigation
        thus far; (3) plans for cooperation; (4) the sophistication of its members; and (5)
        whether the members chose outside counsel, and not vice versa.

Phuong Ho, 2014 WL 1389636, at *4 (citation and quotation marks omitted).

                Here, the Lius/Fish and Micron Investor Groups are both comprised of unrelated



                                                   3
         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 4 of 9



investors. Their declarations do not persuade this Court that they will be able to function

cohesively. Neither group’s members have a preexisting relationship, and while this factor is not

dispositive, “courts have typically required that plaintiffs lacking such a relationship present a

more compelling showing.” Elstein v. Net1 UEPS Techs., Inc., 2014 WL 3687277, at *2

(S.D.N.Y. July 23, 2014). Vague discussions of general communication protocols and status

reports hashed out over preliminary conference calls do little to show the groups’ involvement in

the litigation. See Jakobsen v. Aphria, Inc., 2019 WL 1522598, at *3 (S.D.N.Y. Mar. 27, 2019)

(collecting cases); see also Int’l Union of Operating Eng’rs v. FXCM Inc., 2015 WL 7018024, at

*4 (S.D.N.Y. Nov. 12, 2015). Moreover, their boilerplate plans for cooperation “[are]

conclusory assurances [and] do not satisfy this Court that [they] will be able to effectively

manage this litigation.” Pipefitters Local No. 636 Defined Benefit Plan v. Bank of Am. Corp.,

275 F.R.D. 187, 191–92 (S.D.N.Y. 2011). The individual members’ investing experience and

sophistication merit little weight if the groups nevertheless appear to be “lawyer-created . . . in

the hope of thereby becoming the biggest loser.” Khunt v. Alibaba Grp. Holding Ltd., 102 F.

Supp. 3d 523, 532 (S.D.N.Y. 2015). Finally, both groups are silent on whether they chose

counsel or vice versa. Taking these factors together, there is “nothing to indicate that the overall

quality of the action will be improved by [these groupings],” Elstein, 2014 WL 3687277, at *5,

and so the Lius/Fish and Micron Investor Groups are disaggregated.

       C. Greatest Financial Interest

               To determine which movant has the greatest financial interest and is therefore

afforded the rebuttable presumption under the PSLRA, courts in this district consider the

Lax/Olsten factors: “(1) the number of shares purchased, (2) the number of net shares purchased,

(3) the total net funds expended during the class period, and (4) the plaintiff’s approximate



                                                  4
         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 5 of 9



losses.” Khunt, 102 F. Supp. 3d at 530. The fourth factor—approximate losses—is the most

important. Hansen v. Ferrellgas Partners, L.P., 2017 WL 281742, at *2 n.3 (S.D.N.Y. Jan. 19,

2017) (citation omitted); see also Khunt, 102 F. Supp. 3d at 530; In re Fuwie Films Sec. Litig.,

247 F.R.D. 432, 437 (S.D.N.Y. 2008) (“This Court, like many others, shall place the most

emphasis on the last of the four factors: the approximate loss suffered by the movant.” (citation

and quotation marks omitted)).

               The Lius/Fish and Micron Investor Groups provide the following calculations (the

“Calculations”), as reflected in the following chart:

                               Total                       Net Funds                     Adjusted
                                            Net Shares                      LIFO
         Movant               Shares                       Expended                        LIFO
                                            Purchased                       Losses
                             Purchased                     on Shares                      Losses
    Lius/Fish Grp.            273,450         100,000      $6,435,547     $5,192,018    $2,455,528
         Lius                 173,450             0         $424,875      $2,775,939      $39,450
         Fish                 100,000         100,000      $6,010,671     $2,416,078    $2,416,078
 Micron Investor Grp.        1,035,519        136,400      $8,637,341     $4,356,046    $2,219,724
         Patel               1,002,319        103,400      $6,645,922     $3,005,383     $911,484
       Kayaer                  33,000          33,000      $1,991,880      $840,421      $805,692
        Vintu                   200              0          $(460.00)      $510,242      $502,548
       Ferraro                167,500         167,500      $7,347,504     $1,326,806    $1,326,806

(See Ferraro Grp.’s Memo. (ECF No. 17), Ex. 3; Korsinsky Decl. (ECF No. 30), Ex. B; Portnoy

Decl. (ECF No. 34), Ex. C.)

               All parties adopt the “last in, first out” (“LIFO”) method in calculating their

losses, consistent with the “overwhelming trend in this district and nationwide.” Bo Young Cha

v. Kinross Gold Corp., 2012 WL 2025850, at *3 (S.D.N.Y. May 31, 2012) (collecting cases).

Under this formula, “the last purchases made during the class period [are matched up] with the

first sales made during the class period” to offset any gains attained from artificially inflated

stock prices during the class period. In re eSpeed, Inc. Sec. Litig., 232 F.R.D. 95, 102 (S.D.N.Y.

2005). However, the recent trend in this district is for movants to adjust their LIFO calculations


                                                  5
         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 6 of 9



to remove any losses arising from securities that were bought and sold before a defendant’s

corrective disclosure. See, e.g., Sallustro v. CannaVest Corp., 93 F. Supp. 3d 265, 273

(S.D.N.Y. 2015) (collecting cases); In re LightInTheBox Holding Co., Sec. Litig., 2013 WL

6145114, at *3 (S.D.N.Y. Nov. 21, 2013). This modification recognizes that “[after] Dura

Pharms., Inc. v. Broudo, 544 U.S. 336 (2005) . . . any losses that [a plaintiff] may have incurred

before [a defendant’s] misconduct was ever disclosed to the public are not recoverable, because

those losses cannot be proximately linked to the misconduct at issue in th[e] litigation.” Khunt,

102 F. Supp. 3d at 531 (citation and quotation marks omitted) (alterations in original).

               The Lius/Fish and Ferraro Groups both adjusted their LIFO losses, but the Micron

Investor Group did not. During oral argument, the Micron Investor Group contended only that it

did not believe this adjustment was “necessary.” (April 23, 2018 Oral Arg. Tr., at 12:3.) But

aside from its general unwillingness to employ this methodology, the Micron Investor Group

offers no reason why this Court should depart from the growing consensus among judges in this

district that Dura-adjusted LIFO losses are the appropriate metric. See, e.g., Maliarov v. Eros

Int’l PLC, 2016 WL 1367246, at *2 (S.D.N.Y. Apr. 5, 2016).

               Further complicating matters, the Ferraro Group disputes some of the

Calculations. Specifically, the Ferraro Group takes issue with the Lius/Fish Group’s assertion

that in adjusting its losses, it excluded both losses and gains on securities bought and sold prior

to the corrective disclosure. The Ferraro Group contends that exclusion of gains is improper and

as a result, the Lius/Fish Group’s reported losses are artificially inflated. The Lius/Fish Group

argues that the Ferraro Group has no legal authority justifying a distinction between losses and

gains and that including gains would have a distorting effect. However, the Lius/Fish Group also

does not point to any authorities endorsing its approach.



                                                  6
         Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 7 of 9



               Ultimately, the Court need not resolve this debate. Neither the Ferraro Group nor

Fish’s losses individually are affected by Dura adjustments, as neither party sold any shares

during the class period, and therefore harvested no pre-disclosure gains or losses. (See Ferraro

Grp.’s Memo., Ex. 3; Portnoy Decl., Ex. C.) And the Ferraro Group conceded during oral

argument that Fish has the highest individual losses. (Apr. 23, 2019 Oral Arg. Tr., at 7:8–14.)

               The Ferraro Group also encourages this Court to evaluate the parties’ financial

interests not by approximate losses, but rather by net shares purchased. However, the Ferraro

Group endorsed the approximate losses approach in its opening brief and cites no precedent in

this circuit endorsing a departure from the customary focus on approximate losses. And in any

event, the difference of 67,500 net shares between Fish and the Ferraro Group is outweighed by

the disparity in their losses—at nearly $2.5 million, Fish’s losses are almost double those of the

Ferraro Group. And judges in this district ultimately accord more weight to approximate losses

in comparable circumstances. See, e.g., Foley v. Transocean, Ltd., 272 F.R.D. 126, 131

(S.D.N.Y. 2011) (reasoning that “net shares purchased . . . does not seem terribly relevant . . .

since all of [movant’s] sales occurred after . . . corrective disclosures” and finding a movant’s

smaller amount of net shares purchased not “significant enough to outweigh the fact that it

sustained appreciably greater losses”).

               Finally, the Ferraro Group contends that if this Court disaggregates the investor

groups, it should not permit Fish to serve as individual lead plaintiff. This argument ignores the

longstanding practice in this district of considering the largest shareholder of a rejected group “as

if he had moved to be appointed as lead plaintiff alone.” Varghese, 589 F. Supp. 2d at 394; see

also Pipefitters, 275 F.R.D. at 192; Repex Ventures v. Madoff, 2009 WL 10697939, at *6

(S.D.N.Y. Oct. 5, 2009). And though the Ferraro Group contends that there is an increasing



                                                 7
           Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 8 of 9



trend of rejecting such individual plaintiffs, it notably fails to point to any decision from this

district embracing that viewpoint.1 Accordingly, this Court concludes that Fish has the greatest

financial interest.

         D. Rule 23 Requirements

             A lead plaintiff movant must also make a “preliminary showing that it satisfies the

typicality and adequacy requirements of [Rule 23].” Baydale v. Am. Express Co., 2009 WL

2603140, at *2 (S.D.N.Y. Aug. 14, 2009) (citation and quotation marks omitted). At this stage, a

movant satisfies the typicality requirement where it has “suffered the same injuries as the other

class members as a result of the same conduct by defendants and has claims based on the same

legal issues.” Pipefitters, 275 F.R.D. at 190 (citing In re Drexel Burnham Lambert Grp., Inc.,

960 F.2d 285, 291 (2d Cir. 1992)). In evaluating a movant’s adequacy, a court must consider:

“(1) whether the lead plaintiff’s claims conflict with those of the class; and (2) whether class

counsel is qualified, experienced, and generally able to conduct the litigation.” Pipefitters, 275

F.R.D. at 190 (citing In re Glob. Crossing Sec. & ERISA Litig., 225 F.R.D. 436, 453 (S.D.N.Y.

2004)). “[O]ther members of the purported class may try to rebut the statutory presumption by

showing that the lead plaintiff will not fairly and adequately protect the interests of the class or is

incapable of adequately representing the class because of unique defenses.” Baydale, 2009 WL

2603140, at *2 (citation and quotations marks omitted).

                  This Court is satisfied with Fish’s preliminary showing that his claims are typical

and adequate. (See Portnoy Decl., Ex. C.) With nearly $2.5 million in losses, he clearly “has a



1
         Jakobsen, the only case from this district that the Ferraro Group cites, did not reach this issue, as the court
concluded that “[t]here are no separate motions to appoint any member of the [investor group] as lead plaintiff on an
individual basis . . . [so] this Court does not consider whether each individual member of the [group] could be
appointed as lead plaintiff.” Jakobsen, 2019 WL 1522598, at *4 n.3 (emphasis added). The instant motion is
distinguishable because the Lius/Fish Group expressly requested that this Court appoint Fish individually if the
group was disaggregated.

                                                           8
           Case 1:19-cv-00678-WHP Document 68 Filed 04/30/19 Page 9 of 9



sufficient interest in the outcome of the case to ensure vigorous adequacy.” City of Monroe

Emps.’ Ret. Sys. v. Hartford Fin. Servs. Grp., Inc., 269 F.R.D. 291, 296 (S.D.N.Y. 2010). The

other movants offer no proof that he cannot serve as lead plaintiff. Seidel v. Noah Educ.

Holdings Ltd., 2009 WL 700782, at *4 (S.D.N.Y. Mar. 9, 2009). And the fact that Fish only

purchased common stock, and not any other Micron securities, does not bar him from serving as

lead plaintiff on behalf of a class composed of those who bought securities generally. Irving

Firemen’s Relief & Ret. Fund v. Tesco PLC, 2015 WL 1345931, at *5 (S.D.N.Y. Mar. 19,

2015). Accordingly, this Court appoints Thomas Fish as lead plaintiff.

III.   Appointment of Lead Counsel

               Fish’s counsel, Glancy Prongay & Murray LLP, is competent and experienced.

Accordingly, this Court grants Glancy Prongay & Murray LLP’s motion to be appointed lead

counsel.

                                         CONCLUSION

               For the foregoing reasons, Thomas Fish is appointed lead plaintiff, and Glancy,

Prongay & Murray LLP is appointed lead counsel. These actions are consolidated under the

caption, “In re Micron Technology, Inc. Securities Litigation, No. 19 Civ. 678.” Lead counsel is

directed to file an amended consolidated complaint by June 14, 2019. Any application for a pre-

motion conference addressed to the pleading should be filed by July 10, 2019. All other motions

to be appointed lead plaintiff and lead counsel are denied, and the Clerk of Court is directed to

terminate all pending motions.


Dated: April 30, 2019
       New York, New York




                                                 9
